UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-6723


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EDWARD HUGH OKUN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:08-cr-00132-REP-1)


Submitted:   October 18, 2016              Decided:   October 21, 2016


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward Hugh Okun, Appellant Pro Se. Jessica D. Aber, OFFICE OF
THE UNITED STATES ATTORNEY, Richard Daniel Cooke, Michael Steven
Dry, Gurney Wingate Grant, II, Robert P. McIntosh, Assistant
United States Attorneys, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Edward     Hugh    Okun    appeals       from    the    district      court’s

garnishment disposition order directing JP Morgan Chase Bank,

N.A., to pay the Government all funds held by the bank for Okun.

We   have    reviewed    the    record   and    find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      United States v. Okun, No. 3:08-cr-00132-REP-1 (E.D. Va.

May 10, 2016).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this    court   and    argument     would    not    aid   the   decisional

process.

                                                                           AFFIRMED




                                         2